


EXHIBIT 29






NONQUALIFIED STOCK OPTION AGREEMENT




THIS AGREEMENT is made this day of March 7, 2016, by and between Travelzoo Inc.
("Company"), and Michael Stitt ("Optionee").


WHEREAS, Optionee serves as the Company’s President, North America, pursuant to
an employment agreement dated September 30, 2015 (the “Employment”); and


WHEREAS, the Company desires to grant to Optionee the option to purchase certain
shares of its stock, in accordance with the terms of this Agreement, which such
option is intended to be a nonstatutory stock option that is not intended to be
an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:


1.     Grant and Terms of Option. Pursuant to action of the Board of Directors
of the Company (“Board of Directors”), the Company grants, effective March 7,
2016 (“Date of Grant”), to Optionee the option to purchase all or any part of
One Hundred Thousand (100,000) shares of the common stock of the Company
("Common Stock"), for a period of ten (10) years from the Date of Grant, at the
purchase price of $8.55 per share, which is the fair market value of the Common
Stock determined as the latest available closing price on the Date of Grant;
provided, however, that the right to exercise such option shall be, and is
hereby, restricted as follows:


(a)    No shares may be purchased prior to March 7, 2017. At any time during the
term of this option on or after March 7, 2017, Optionee may purchase up to 25%
of the total number of shares to which this option relates; that at any time
during the term of this option on or after March 7, 2018, Optionee may purchase
up to an additional 25% of the total number of shares to which this option
relates; that at any time during the term of this option on or after March 7,
2019, Optionee may purchase up to an additional 25% of the total number of
shares to which this option relates; and that at any time on or after March 7,
2020, Optionee may purchase up to an additional 25% of the total number of
shares to which this option relates, so that on or after March 7, 2020, during
the term hereof, Optionee will have become entitled to purchase the entire
number of shares to which this option relates.
    
(b)    In no event may this option or any part thereof be exercised after the
expiration of ten (10) years from the Date of Grant, which shall be the term of
the option.


(c)    The purchase price of the shares subject to the option may be paid for
(i) in cash, (ii) in the discretion of the Board of Directors, by tender of
shares of Common Stock already owned by Optionee, or (iii) in the discretion of
the Board of Directors, by such other method as the Board of Directors may
determine.


(d)    The option may not be exercised for a fraction of a share.
(e)    The option may not be exercised if Optionee is no longer employed by the
Company subject to the provisions of Section 4 of this Agreement.


(f)    The option may not be exercised if shareholder approval is not received.


2.    Anti-Dilution Provisions. In the event that, during the term of this
Agreement, there is any change in the number of shares of outstanding Common
Stock of the Company by reason of stock dividends, recapitalizations, mergers,
consolidations, split-ups, combinations or exchanges of shares and the like, not
including any issuances of shares for consideration or capital increases by the
Company, the number of shares covered by this option agreement and the price
thereof shall be adjusted, to the same proportionate number of shares and price
as in this original agreement.




--------------------------------------------------------------------------------








3.    Non-Transferability. Neither the option hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except (i) upon the prior written consent of the Company or (ii) by
will or the laws of descent and distribution. Any attempted assignment,
transfer, mortgage, pledge or encumbrance except as herein authorized, shall be
void and of no effect.


4.    Termination of Employment. In the event of the termination of the
Employment of Optionee, including upon death or disability, Optionee’s (or, in
the event of death, the legatee or legatees of Optionee under his last will, or
his personal representatives or distributees) right to exercise the option, only
to the extent it was vested and he was entitled to exercise it on the date of
termination of employment, shall continue for 90 days after such termination but
not after ten (10) years from the Date of Grant. If the Optionee (or, in the
event of death, the legatee or legatees of Optionee under his last will, or his
personal
representatives or distributees) does not exercise the option within 90 days
following
such termination of Employment, any unexercised vested option shall be null and
void.


5.    Method of Exercise/Shares Issued on Exercise of Option. The option may be
exercised (in whole or in part) at any time during the period specified in this
Agreement, by delivering to the Secretary of the Company not less than 30 days
prior to the date of exercise (or such shorter period as the Company shall
approve) (a) a written notice of exercise designating
the number of shares to be purchased, signed by Optionee, and (b) payment of the
full amount of
the purchase price of the shares with respect to which the option is exercised.
If the written notice of exercise is delivered by mail, or by any other means of
delivery, the date of delivery and the date of exercise shall be the date the
written notice is actually received by the Secretary. It is the intention of the
Company that on any exercise of this option it will transfer to Optionee shares
of its authorized but unissued stock or transfer treasury shares, or utilize any
combination of treasury shares and authorized but unissued shares, to satisfy
its obligations to deliver shares on any exercise hereof. No rights of a
shareholder shall exist with respect to the Common Stock under this option as a
result of the mere grant of this option.


6.    Board Administration. The Board of Directors or any successor or committee
authorized by the Board of Directors, subject to the express terms of this
option, shall have plenary authority to interpret any provision of this option
and to make any determinations necessary or advisable for the administration of
this option and the exercise of the rights herein granted, and may waive or
amend any provisions hereof in any manner not adversely affecting the rights
granted to Optionee by the express terms hereof.


7.    Option not an Incentive Stock Option. It is intended that this option
shall not be treated as an incentive stock option under Section 422 of the
Internal Revenue Code of
1986, as amended, or otherwise qualify for any special tax benefits to Optionee.


8.    No Contract of Employment. Nothing contained in this Agreement shall
be considered or construed as creating a contract of employment for any
specified period of time.


9.    Restrictions on Exercise. This option may not be exercised if the issuance
of Common Stock upon Optionee’s exercise or the method of payment of
consideration for such Common Stock would constitute a violation of any
applicable Federal or state securities law or other applicable law or
regulation. As a condition to the exercise of this option, the Company may
require Optionee to make any representations and warranty to the Company as may
be required by any applicable law or regulation.


10.    Termination of Option. Notwithstanding anything to the contrary herein,
this option shall not be exercisable after the expiration of the term of ten
(10) years from the Date of Grant, as set forth in Section 1(b) hereof.


11.    Withholding upon Exercise. The Company reserves the right to withhold, in
accordance with any applicable laws, from any consideration payable to Optionee
any taxes required to be withheld by Federal, state or local law as a result of
the grant or exercise of this option. If the amount of any consideration payable
to Optionee is insufficient to pay such taxes or if no consideration is payable
to Optionee, upon request of the Company, Optionee shall pay to the Company in
cash an amount sufficient for the Company to satisfy any Federal, state or local
tax withholding requirements it may incur as a result of the grant or exercise
of this option.


12.    Severability. Any word, phrase, clause, sentence or other provision
herein which violates or is




--------------------------------------------------------------------------------




prohibited by any applicable law, court decree or public policy shall be
modified as necessary to avoid the violation or prohibition and so as to make
this Agreement enforceable as fully as possible under applicable law, and if
such cannot be so modified, the
same shall be ineffective to the extent of such violation or prohibition without
invalidating or
affecting the remaining provisions herein.


13.    Non-Waiver of Rights. The Company’s failure to enforce at any time any of
the provisions of this agreement or to require at any time performance by
Optionee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this agreement.


14.    Entire Agreement; Amendments. No modification, amendment or waiver of any
of the provisions of this agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto. This agreement
supersedes all prior agreements and understandings between Optionee and the
Company to the extent that any such agreements or understandings conflict with
the terms of this agreement.


15. Assignment. This agreement shall be freely assignable by the Company to and
shall inure to the benefit of, and be binding upon, the Company, its successors
and assigns and/or any other entity which shall succeed to the business
presently being conducted by the Company.


16.    Governing Law. To the extent that Federal laws do not otherwise control,
all determinations made or actions taken pursuant hereto shall be governed by
the laws of the state of New York, without regard to the conflict of laws rules
thereof.






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by the undersigned officer pursuant to due authorization, and Optionee
has signed this Agreement to evidence his acceptance of the option herein
granted and of the terms hereof, all as of the date hereof.


TRAVELZOO INC.












    
Ralph Bartel
Title: Director














Michael Stitt
Title: President, North America






